 In the Matter of BUCKLEY HEMLOCK MILLS, INC., BUCKLEY LOGGINGCOMPANYandINTERNATIONALWOODWORKERS OF AMERICA, LOCALNo. 52Case No. R-974CERTIFICATION OF REPRESENTATIVESOctober 21, 1939On September 19, 1939, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Elections in theabove-entitled proceeding.'The Direction of Elections provided thatseparate elections by secret ballot be conducted (1) among all the em-ployees of the Buckley Hemlock Mills, Inc., who were on the Com-pany's pay roll for the period next preceding the date of the Directionof Elections, including employees who did not work during such pay-roll period because they were ill or on vacation, and employees whowere then or had since been temporarily laid off, but excluding super-visory employees with authority to hire and discharge, clerical em-ployees, truck drivers, the following persons : R. L. Brasen, J. R.Loughran, Rufus Semanski, and J. G. Workman, and employees whohad since quit or been discharged for cause, to determine whether theydesired to be represented by International Woodworkers of America,Local No. 52, affiliated with the Congress of Industrial Organizations,or by Lumber and Sawmill Workers Union, Local 2613, chartered bythe United Brotherhood of Carpenters and Joiners, affiliated with theAmerican Federation of Labor, for the purposes of collective bar-gaining, or by neither; and (2) among all the employees of theBuckley Logging Company who were on the Company's pay roll forthe period next preceding the date of the Direction of Elections,including employees who did not work during such pay-roll periodbecause they were ill or on vacation, and employees who were thenor had since been temporarily laid off, but excluding supervisory em-ployees with authority to hire and discharge, clerical employees, thefollowing persons : B. B. Peterson, E. G. Peterson, O. R. Peterson,George Vassil, H. F. Martin, and Joe Blessing, and any person sincehired by the Logging Company to fill the position held by them atthe time of the hearing, and employees who had since quit or been115 N. L. R. B. 498.16 N. L.R. B., No. 28.209 210DECISIONS OF NATIONAL LABOR RELATIONS BOARDdischarged for cause, to determine whether or not they. desired to berepresented by International Woodworkers of America, Local No. 52,affiliatedwith the Congress of Industrial Organizations, for thepurposes of collective bargaining.Pursuant to the Direction of ' Elections, elections by secret ballotwere conducted on October 3, 1939, under the direction and super-vision of the Regional Director for the Nineteenth Region..(Seattlef;Washington).On October 4,1939, the-.Regional. Director;.actingpur.-suant to Article III, Section 9, of National Labor Relations BoardRules and Regulations-Series 2, issued and duly served upon theparties his Election Report.No objections to the conduct of the ballotor the Election Report have been filed by any of the parties.The Regional Director reported the following results of theballoting :Employees of Buckley,Hemlock Mills, Inc. :Total number of employees eligible to vote_______________34Total number of ballots cast_____________________________32Total number of ballots cast for Lumber and SawmillWorkers Union;Local2613,=A. F. of L_______ ----------22Total number of votes cast for International'Woodworkers'of America, Local No. 52, C. I. O_______________________10Total number of ballots cast for neither organization-----0Total number of blank ballots___________________________0Total number of void ballots____________________________0Total number of challenged ballots______________________0Employees of Buckley Logging Company :Total number of employees eligible to vote________________97Total number of ballots cast_____________________________94Total number of ballots cast for InternationalWood-workers of America, Local No. 52 ----------------------89Total number of ballots cast against International Wood-'workers of America, Local No. 52______________________5Total number of blank ballots___________________________0Total number of void ballots_____________________________0Total number of challenged ballots______________________0By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9,of National Labor Relations Board Rules and Regulations-Series 2,IT IS HEREBY CERTIFIEDthat Lumber and Sawmill Workers Union,Local 2613, chartered by the United Brotherhood of Carpenters andJoiners, affiliated with the American Federation of Labor, has beendesignated and selected by a majority of the employees of BuckleyHemlock Mills, Inc., Buckley,Washington, excluding supervisoryemployees with authority to hire and discharge, clerical employees,truck drivers and the following persons : R. L. Brasen, J. R. Loughran,Rufus Semanski and J. G. Workman, as their representative' for the BUCKLEY HEMLOCK MILLS, INC.211purposes of collective bargaining, and that, pursuant to Section 9 (a)of the Act, Lumber and Sawmill Workers Union, Local 2613, charteredby the United Brotherhood of Carpenters and Joiners, affiliated withthe American Federation of Labor, is the exclusive representative ofall such employees for the purposes of collective bargaining in respectto rates of pay, wages, hours of employment, and other conditions ofemployment.IT IS HEREBY CERTIFIED that International Woodworkers of America,Local No. 52, affiliated with the Congress of Industrial Organizations,has been designated and selected by a majority of the employees of theBuckley Logging Company, exclusive of supervisory employees, withauthority to hire and discharge, clerical employees, and the followingpersons : B. B. Peterson, E. G. Peterson, O. R. Peterson, George Vassil,H. F. Martin, and Joe Blessing, as their representative for the pur-poses of collective bargaining, and that, pursuant to Section 9 (a) ofthe Act, International Woodworkers of America,, Local No. 52, affili-ated with the Congress of Industrial Organizations, is the exclusiverepresentative of all such employees for the purposes of collectivebargaining in respect to rates of pay, wages, hours of employment,and other conditions of employment.